United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3968
                                 ___________

Jessica Schepers,                       *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
County of Hennepin, doing business      *
as Hennepin County Medical Center,      *
Minnesota; William McQuiston;           *
Karen Ippel; Reidun Hanson; Dawn        * Appeal from the United States
Willar; Janet Columb; Sara Wahl;        * District Court for the District
Jack Fenton; Phyllis Reha, Judge;       * of Minnesota.
Martin Munich; Amy Klobuchar;           *
Jessica Hughes; George E. Widseth;      *    [UNPUBLISHED]
Kate Stordahl; Michael Freman;          *
Warren Pruzewicz; William               *
Christenson, Judge, Hennepin County *
Employees; Edward J. Cleary,            *
being sued as Edward Cleary;            *
Betty Shaw; Peggy Berg; William J.      *
Egan, Jr.; Phillip G. Villaume, Esq.;   *
Glenn P. Binder, Esq.; Lisa Lofquist,   *
Esq.; Phillip G. Villaume, and          *
Associates; Helen Preddy; Minnesota *
Lawyers Professional Responsibility     *
Board; Minnesota Supreme Court;         *
U.S. Bankruptcy Court, being sued as *
Minnesota Bankruptcy Court,             *
                                        *
              Appellees.                *
                                   ___________
                          Submitted: July 30, 2003
                              Filed: August 5, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Jessica Schepers appeals the district court’s* order dismissing Schepers's
complaint for lack of subject matter jurisdiction. Upon careful review, we agree
Schepers’s federal complaint was effectively an attempt to re-litigate state
proceedings and bring legal malpractice claims against her former attorney. See
Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th Cir. 2000) (de novo standard
of review; lower federal courts lack subject matter jurisdiction over challenges to
nonhabeas state court judgments), cert. denied, 531 U.S. 1183 (2001); DeSantiago v.
Laborers Int’l Union Local No. 1140, 914 F.2d 125, 127 n.2 (8th Cir. 1990) (federal
courts lack jurisdiction to review claims arising only under state law where parties
lack diversity of citizenship); Harkins v. Eldredge, 505 F.2d 802, 803 (8th Cir. 1974)
(per curiam) (conduct of counsel in representing client does not constitute action
under color of state law for purposes of 42 U.S.C. § 1983). To the extent Schepers
is arguing she should have been given an opportunity to amend her complaint, she has
not explained how amending her complaint would confer federal jurisdiction over her
claims. See Wald v. Southwestern Bell Corp. Customcare Med. Plan, 83 F.3d 1002,
1005 (8th Cir. 1996) (leave to amend may be denied based on futility).




      *
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Susan Richard Nelson, United States Magistrate Judge for the District of
Minnesota.

                                         -2-
      Accordingly, we affirm. See 8th Cir. R. 47B. Schepers’s pending motions are
denied.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-